Citation Nr: 1749319	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to May 16, 2012 and 30 percent disabling prior to September 4, 2010. 

2.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 10, 2011.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to September 1967. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The issue of entitlement to a TDIU due to service-connected disabilities has also been raised by the Veteran during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  However, the Veteran was already awarded a TDIU for the period from May 10, 2011 to May 16, 2012, when a 100 percent schedular rating became effective.  As such, the issue of entitlement to a TDIU is moot from May 16, 2012.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).  Thus, the issue currently on appeal is entitlement to a TDIU due to service-connected disabilities prior to May 10, 2011, and it has been characterized as such on the title page.  

As the Veteran is in receipt of a 100 percent schedular rating from May 16, 2012, the scope of review for this appeal is limited from the date of claim until May 16, 2012. 

The Board acknowledges that the issue of entitlement to service connection for a bilateral foot condition has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

VETERAN'S CONTENTIONS

The Veteran contends that the current evaluation of his service-connected PTSD fails to fully capture the severity his disability.  The Veteran reports symptoms of significant trust issues, violent episodes, obsessive compulsive behavior, disregard for the law, problems with authority, aggression, anger, blame, flattened affect, trouble maintaining relationships, hypervigilance, avoidance behavior, and denial. 
The Veteran and his spouse detailed specific behavior in which his PTSD symptoms have impacted his work, family, mood, and thought processes.  For example, the Veteran's spouse reported incidents of violent behavior while sleeping, tendency to "hoard" movies and books, and acting verbally and physically aggressive.  His anxiety, depression, isolation, and aggression have impacted his relationships with his family. 


FACTUAL FINDINGS

1.  Throughout the period under review, the Veteran credibly and competently reported that his PTSD manifested with the following symptoms: unwarranted anger, aggressive behavior, acting out, feelings of isolation, nightmares, hypervigilance, anxiety, difficulty concentrating, obsessive compulsive behavior, difficulty maintaining relationships, depression, and flattened affect. 

2.  Throughout the period under review, the Veteran has repeatedly reported suicidal ideations, as reflected in treatment records dated on December 2009, December 2010, and January 2011. 

3.  In December 2009, Dr. G.W.G. indicated that the Veteran, pertaining to his work as an educator, "is resilient enough to function helping adolescents in spite of the serious medical and psychological problems he has."  Dr. G.W.G. documented the Veteran endorsing the following symptoms: anxiety, nightmares, preference to be alone, trust issues, and easily startled.  The examiner estimated the Veteran's level of function on the Global Assessment of Function (GAF) Scale at 50. 

4.  A July 2010 VA mental health examination documented symptoms of anger, mistrust, suspicion on a daily basis, lashed out unprovoked to friends and family, dysthymic mood, adequate affect, and some insomnia.  The examiner noted that his thinking, judgment, and insight were "good."  The Veteran reported a history of interpersonal difficulties.  The examiner estimated the Veteran's level of function on the GAF Scale at 58. 

5.  January 2011 VA mental health progress notes reveal an ability to maintain personal hygiene, stable mood, normal affect, intrusive memories, nightmares, anger, instability, hypervigilance, and an exaggerate startle. 

6.  In May 2012, a VA clinician documented symptoms of "depression, excessive anger and anxiety, occasional assaultive behavior, social detachment and isolation, relationship struggles, compulsive behaviors, intrusive and unwanted thoughts (about Vietnam), concentration and memory problems, hypervigilance, exaggerated startle response, and authority problem.  The examiner further noted that the severity of the Veteran's PTSD symptoms have worsened since his retirement.  

7.  Throughout the period under review, the Veteran's PTSD resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.  Specifically, the evidence demonstrates social and occupational impairment with deficiencies in work, family relations, judgment, mood and thinking.

8.  The Veteran has denied hallucinations and delusions, and the examiners did not observe such.

9.  The Veteran followed a substantially gainful occupation as an educator until May 10, 2011.  

10.  Throughout the period under review, the Veteran's PTSD has not been productive of total social and occupational impairment.


LEGAL CONCLUSIONS

1.  Throughout the period under review, the criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

As indicated above, the Board finds that throughout the pendency of the appeal, a higher rating of 70 percent is warranted based on social and occupational impairment with deficiencies in most areas.

In addressing why the criteria for a schedular rating higher than 70 percent are not met, the record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  For example, the Veteran has denied experiencing hallucinations and delusions, and the examiners did not observe such.  In addition, the July 2010 VA examiner opined that the Veteran's PTSD resulted in extreme to moderate symptoms of PTSD.  In June 2011, Dr. G.W.G. opined that the Veteran should be at least rated at 70 percent disabling since his retirement.  The lowest GAF score assigned to the Veteran during the period under review was a 47, in September 2009.  But, the Board acknowledges that the Veteran generally displayed a higher GAF score, to include 57 in March 2012, 55 in February 2011, and 48 in March 2011.  Such scores are not suggestive of total occupational and social impairment.

In determining that the criteria for a 100 percent rating are not met, the Board has considered the lay assertions, including the Veteran's own statements, his spouse's statements, his mother's statement, and his step-son's statements, as to his symptomatology and the severity of his condition.  It notes that those statements primarily describe symptoms, such as unprovoked irritability with episodes of verbal outbursts, depression, familial difficulties, difficulty concentrating, anxiety, obsessive rituals, as well as isolation, which are contemplated by the 70 percent, rather than the 100 percent, rating criteria. 

The Board acknowledges the spouse's reports of physical abuse that occurred while he was sleeping.  January 2011 VA treatment records reveal that VA clinicians have been alarmed by these reports.  In December 2010, the Veteran reported previous violent incidents in his sleep.  But, the Veteran revealed that it "really scared me so I saw a therapist at Kaiser for counseling six times."  In November 2011 VA treatment records documented the Veteran's denial of thoughts of hurting other people.  In November 2011, VA couples therapy progress notes documented the spouse's reports of the Veteran "almost being physical at times," but the spouse denied concern for her safety.  Reviewing the record has a whole, the evidence of record demonstrates that this behavior has not presented a persistent danger, as required for a higher 100 percent rating.

In any event, to the extent entitlement to a 100 percent rating based on those symptoms is claimed, the Board concludes that the findings during medical evaluation, which do not reflect total occupational and social impairment, are more probative than the lay assertions of record.  The Board has accordingly relied heavily on the VA examinations and VA treatment showing limitation of function that, at most, approximates the criteria for a 70 percent evaluation.

In short, based on the evidence and analysis above, the Board finds the criteria for a rating of 70 percent for PTSD, but no higher, are met during the entire period under review.  Accordingly, a 70 percent rating, but no higher, is granted.


II. TDIU

The final issue is whether the Veteran is entitled to a TDIU prior to May 10, 2011.  
In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for PTSD (now 70 percent disabling), coronary artery disease (30 percent disabling, effective February 25, 2009; 100 percent disabling, effective June 7, 2010; and 60 percent disabling, effective October 1, 2010), tinnitus (10 percent disabling, effective February 25, 2009), and bilateral hearing loss (noncompensable).  The assigned combined evaluation for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  

However, while the Veteran meets the schedular criteria for a TDIU, he does not meet all the threshold requirements for a TDIU.  According to Dr. G.W.G.'s May 2011 letter, the Veteran stopped working full-time as a teacher on May 10, 2011.  Additionally, there is no evidence which supports a finding that employment prior to May 10, 2011 qualifies as less than gainful.  As there is no evidence demonstrating that the Veteran's PTSD prevented him from securing or following a substantially gainful occupation, a TDIU must be denied prior to May 10, 2011. 


ORDER

An initial rating in excess of 70 percent for PTSD is granted prior to May 16, 2012.

A total disability rating based on individual unemployability due to service-connected disability, prior to May 10, 2012, is denied. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


